MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 23 
Docket:	      Cum-16-309	
Submitted	 	
  On	Briefs:	 January	19,	2017		
Decided:	     February	2,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 IN	RE	LOGAN	M.	et	al.	
	
	
PER	CURIAM	

       [¶1]		The	mother	of	Logan	M.	and	Bryson	L.,	and	the	father	of	Bryson	L.,	

appeal	from	a	judgment	of	the	District	Court	(Portland,	Powers,	J.)	terminating	

their	 parental	 rights	 pursuant	 to	 22	 M.R.S.	 §	 4055(1)(B)(2)	 (2016).	 	 The	

mother	 argues	 that	 the	 evidence	 was	 not	 sufficient	 to	 support	 the	 court’s	

determination	 of	 parental	 unfitness	 and	 that	 termination	 is	 not	 in	 the	

children’s	 best	 interests.	 	 The	 father	 argues	 that	 termination	 of	 his	 parental	

rights	is	not	in	the	best	interest	of	Bryson.		We	affirm	the	judgment.			

       [¶2]		After	the	issuance	of	agreed-to	jeopardy	orders	for	both	children,	

nearly	 two	 years	 of	 review	 hearings,	 multiple	 reunification	 plans,	 and	 a	

two-day	 hearing	 held	 in	 June	 2016,	 the	 court	 issued	 two	 judgments	 on	

June	24,	 2016,	 terminating	 the	 mother’s	 parental	 rights	 as	 to	 both	 children,	
2	

and	 the	 father’s	 parental	 rights	 as	 to	 Bryson.1	 	 In	 the	 judgments,	 the	 court	

found	by	clear	and	convincing	evidence	that	the	parents	are	unable	to	protect	

the	 children	 from	 jeopardy	 and	 are	 unable	 to	 take	 responsibility	 for	 the	

children	 within	 a	 time	 reasonably	 calculated	 to	 meet	 the	 children’s	 needs,	

22	M.R.S.	 §	 4055(1)(B)(2)(b)(i)-(ii),	 and	 that	 termination	 is	 in	 the	 best	

interest	of	each	child.		

         [¶3]	 	 Reviewed	 for	 clear	 error,	 there	 is	 competent	 evidence	 in	 the	

record	to	support	the	court’s	findings,	by	clear	and	convincing	evidence,	of	the	

mother’s	 parental	 unfitness.	 	 See	 Guardianship	 of	 Hailey,	 2016 ME 80,	 ¶ 15,	

140 A.3d 478.	 	 Evidence	 in	 the	 record	 supports	 the	 court’s	 findings	 that	 the	

mother	 has	 had	 a	 long-standing	 history	 of	 substance	 abuse,	 including	 a	

relapse	 in	 September	 2015;	 insists	 that	 she	 can	 drink	 alcohol	 because	 it	 is	

legal,	 despite	 her	 addictive	 personality;	 and	 continues	 to	 require	 mental	

health	 counseling.	 	 Also	 supported	 by	 clear	 and	 convincing	 evidence	 are	 the	

court’s	findings	that	the	mother	was	often	late	to	DHHS-supervised	visits	with	

her	 children,	 causing	 significant	 distress	 to	 one	 of	 the	 children;	 and	 that	 she	

has	had	issues	ensuring	her	children’s	safety,	as	demonstrated	by	a	number	of	

incidents	 requiring	 DHHS	 intervention	 as	 far	 back	 as	 2006	 with	 one	 of	 the	

     1		The	court	also	issued	a	judgment	terminating	Logan’s	father’s	parental	rights	as	to	him.		That	

father	does	not	appeal.	
                                                                                      3	

children,	 and	 more	 recently	 in	 2015	 with	 her	 infant	 daughter,	 who	 is	 the	

subject	of	a	separate	child	protection	proceeding.		

      [¶4]		Although	not	challenged	by	the	father,	the	evidence	supports	the	

court’s	finding	of	his	parental	unfitness	by	clear	and	convincing	evidence.		

      [¶5]	 	 Finally,	 “viewing	 the	 facts,	 and	 the	 weight	 to	 be	 given	 them,	

through	 the	 trial	 court’s	 lens,”	 the	 court	 did	 not	 abuse	 its	 discretion	 by	

concluding	that	termination	of	the	parental	rights	of	the	father	and	mother	is	

in	the	best	interest	of	the	children.		See	In	re	R.M.,	2015 ME 38,	¶	7,	114 A.3d
212;	 22	M.R.S.	 §	 4055(1)(B)(2)(a).	 	 One	 of	 the	 purposes	 of	 the	 statute	

providing	 for	 termination	 of	 parental	 rights	 is	 to	 “[e]liminate	 the	 need	 for	

children	to	wait	unreasonable	periods	of	time	for	their	parents	to	correct	the	

conditions	 which	 prevent	 their	 return	 to	 the	 family.”	 	 22	 M.R.S.	 §	 4050(2)	

(2016).		As	the	court	found	in	this	matter,	particularly	in	light	of	evidence	of	

significant	mental	health	issues	presently	affecting	one	the	of	the	children	and	

the	prospect	of	psychological	damage	to	the	second	child	absent	permanence,	

“[b]oth	children	need	a	stable	and	permanent	home	without	the	uncertainty	of	

foster	care.”		

      The	entry	is:	

                    Judgment	affirmed.	
	
4	

	     	      	      	     	     	
	
Zack	M.	Paakkonen,	Esq.,	Portland	Legal	LLC,	Portland,	for	appellant	mother	
	
John	F.	Zink,	Esq.,	Freeport,	for	appellant	father	of	Bryson	L.	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Portland	District	Court	docket	numbers	PC-2014-41	and	PC-2014-42	
FOR	CLERK	REFERENCE	ONLY